Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:

 “forming a stop layer on sidewall surfaces and a bottom surface of the second opening; 
forming a second epitaxial layer on the stop layer; 
forming a dielectric layer on the substrate, the dielectric layer having a third opening exposing a surface of the second epitaxial layer;
forming a fourth opening in the second epitaxial layer by etching the second epitaxial layer exposed by the third opening until the stop layer is exposed” as recited in claim 1, and

“a second epitaxial layer on the stop layer; 
a dielectric layer on the substrate, the dielectric layer having a third opening exposing a surface of the second epitaxial layer;
a fourth opening in the second epitaxial layer, the third opening exposing the fourth opening” as recited in claim 19.

Hsu et al. (PG Pub. No. US 2020/0168723 A1) teaches a substrate (¶ 0012: 50) having a first opening (¶ 0035 & fig. 10A: 81); 
forming a first epitaxial layer (¶ 0040: 82A) in the first opening, the first epitaxial layer having a second opening (fig. 11B: 82A formed in opening 81 with a recessed surface); 
forming a stop layer (¶ 0043: boron-doped SiGe layer 84A) on sidewall surfaces and a bottom surface of the second opening (fig. 11B: 84A formed on sidewall and bottom surface of recess in 82A); 
forming a second epitaxial layer (¶ 0040: 82B) on the stop layer (fig. 12B: 82B formed on 84A); 
forming a dielectric layer (¶ 0029: 60) on the substrate (fig. 12B among others: 60 formed on 50);
forming a fourth opening in the second epitaxial layer (fig. 12B: 82B formed with a recessed surface); and
forming a contact layer (¶ 0060: silicide) 
However, Hsu does not teach the dielectric layer having a third opening exposing a surface of the second epitaxial layer, etching the second epitaxial layer exposed by the third opening until the stop layer is exposed, or forming the contact layer on sidewall surfaces and a bottom surface of the fourth opening.

Su et al. (PG Pub. No. US 2019/0122920 A1) teaches a substrate having a first opening (fig. 1: surface of substrate 10 includes at least one opening); 
forming a first epitaxial layer in the first opening (¶ 0018 & fig. 1: 28 formed in opening of 10), the first epitaxial layer having a second opening (fig. 1: 28 has a recessed surface); 
forming a second epitaxial layer on the first epitaxial layer (¶ 0018 & fig. 1: 26 formed on 28); 
forming a dielectric layer on the substrate (¶ 0017 & fig. 1: 22 formed on 10), the dielectric layer having a third opening exposing a surface of the second epitaxial layer (fig. 6: 22 includes opening 30 to expose surface of 24);
forming a fourth opening in the second epitaxial layer by etching the second epitaxial layer exposed by the third opening (¶¶ 0020-0021: opening 36 formed by etching portion of 26 exposed through opening 30); and
forming a contact layer (¶ 0021: 42) on sidewall surfaces and a bottom surface of the fourth opening (fig. 7: 42 formed on sidewall surfaces and a bottom surface of 36) by performing a semiconductor metallization process (¶ 0021: 42 formed by silicide process, which includes reacting metal and semiconductor material).
However, Su does not teach the method further comprising forming a stop layer on sidewall surfaces and a bottom surface of the second opening, forming the second epitaxial layer on the stop layer, and etching the second epitaxial layer exposed by the third opening until the stop layer is exposed.

Tung (PG Pub. No. US 2015/0170966 A1) teaches a method including forming a dielectric layer on a substrate (¶ 0035 & figs. 4-5: 150 formed on substrate 100), the dielectric layer having a first opening exposing a surface of a second layer (fig. 5: 150 includes opening 152 to expose surface of 122);
forming a second opening in the second layer by etching the second layer exposed by the first opening (¶ 0037: portion of opening 124 formed in 122 by etching 122 exposed through opening 152); and
forming a contact layer (¶ 0037: 118) on a bottom surface of the second opening by performing a semiconductor metallization process (¶ 0037 & fig. 6: 118 formed on a bottom surface of 124 by a self-aligned silicide process).
However, Tung does not teach the second layer comprises epitaxial material, or forming the contact layer on a sidewall of the second opening.

Accordingly, none of the cited prior art references disclose forming a stop layer in a recess of a first epitaxial layer, forming a second epitaxial layer on the stop layer, and forming a contact layer on sidewall surfaces and a bottom surface of a fourth opening formed by etching the second epitaxial layer until the stop layer is exposed.

In light of these limitations in the claims (see Applicant’s figs. 8, 11, and ¶¶ 0086, 00104), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claim 19 is equivalent to claim 1, written in the form of a device, and is allowed for the reasons above.

Claims 2-18 and 20 depend on claims 1 and 19, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894